DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the closed loop observer logic of claims 4-5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 states: wherein the closed loop observer logic determines the observed speed responsive to disturbances in a feedback current corresponding to a current drawn by the electrical motor.
"An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole." Regarding the written description requirement for claim 5, the structure of the closed loop observer logic as claimed in claim 5 is not shown in the drawings. 
  	MPEP 2163 I. at paragraph two states: "To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention." Regarding the disclosure in the specification concerning the closed loop observer logic as claimed in claim 5, the only reference to the turbine in the specification as filed is in paragraph 0036 which simply states the language of the claim 5. The specification provides no particular details of the closed loop observer logic claimed in claim 5.
 	As set forth in MPEP 2166 at form paragraph 7.31.01, the questions the examiner asked which were not satisfactorily resolved and consequently raised doubt as to possession of the claimed invention at the time of filing, include:

 	What is the particular structure of the closed loop observer logic claimed in claim 5?

 	What are the disturbances in the feedback current and what particular structure is used to determine the disturbances and the speed? 
 	Therefore, for the reasons detailed above, claim 5 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 1, and 18-19 state electrical speed. It is unclear what is being claimed with this terminology. The specification does not appear to provide an explanation of this terminology. 
According to MPEP 2173.05(a):
MPEP 2173.05(a) New Terminology 
I. THE MEANING OF EVERY TERM SHOULD BE APPARENT
The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the 
No clear and precise meaning of the claim term electrical speed is provided by applicant. Therefore, the claim term electrical speed, when read in light of the specification, fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention. A claim is indefinite if, when read in light of the specification, it fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention. See Nautilus, Inc. v. Biosig Instruments, Inc., U.S., No. 13-369, June 2, 2014.
The claims will be examined as best understood. In the rejections below, interpretation of the indefinite claim language with regard to the prior will be understood based on the particular prior art disclosure applied.
 Dependent claims are rejected based on their dependency to the claims rejected in detail above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event that this application currently names joint inventors: In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fielder US 20100288493 in view of Reddy US 20170052208.
 	Regarding claim 1, Fielder discloses:
 	1.  A method of operating an electric motor 50, the method comprising: powering 

 	Fielder does not disclose monitoring a speed difference between an electrical speed 
and an observed speed of a rotor of the electric motor;  and performing a protective action as a function of the speed difference. 
  	Reddy discloses monitoring a speed difference between an electrical speed and an observed speed of a rotor of the electric motor (see e.g. 92 in Fig 4); and performing a protective action as a function of the speed difference (see e.g. 96 in Fig 4).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the speed analysis method of Reddy in the system of Fielder to gain the benefit of detecting failure of speed measurement as taught by Reddy in e.g. the abstract.
 	Regarding claims 2-3, Fielder as modified above discloses:
 	2.  The method of claim 1, wherein performing a protective action as a function 
of the speed difference comprises performing the protective action responsive 
to the speed difference reaching or exceeding a maximum speed difference (see e.g. 94 in Fig 4). 
 	3.  The method of claim 1, wherein the motor drive generates a motor voltage 
having a variable frequency, and wherein the electrical speed corresponds to 
the variable frequency (see “medium voltage AC power signal” and “The frequency of the AC 

  	Regarding claim 18, Fielder discloses:
 	18.  A motor drive (45, see variable speed drive in 0024) configured to operate a progressive cavity pump (see progressive cavity in 0029) in a water pumping system (pumping water is a recitation with respect to the manner in which a claimed apparatus is intended to be employed wherein Fielder is structurally capable of pumping water and therefore meets the structural limitations of the claim, see MPEP 2114 II), the motor drive comprising a controller (45) configured to perform a method comprising: powering an electric motor (50) with the motor drive (45); driving the progressive cavity pump (see progressive cavity in 0029) with the electric motor (50).
 	Fielder does not disclose monitoring a speed difference between an electrical speed 
and an observed speed of a rotor of the electric motor;  and performing a protective action as a function of the speed difference. 
  	Reddy discloses monitoring a speed difference between an electrical speed and an observed speed of a rotor of the electric motor (see e.g. 92 in Fig 4); and performing a protective action as a function of the speed difference (see e.g. 96 in Fig 4).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the speed analysis method of Reddy in the system of Fielder to gain the benefit of detecting failure of speed measurement as taught by Reddy in e.g. the abstract.

 	19.  A water pumping system comprising: a progressive cavity pump (see progressive cavity in 0029); an electrical motor (50) coupled to the progressive cavity pump;  and a motor drive (45) to power the electrical motor, the motor drive configured to drive the progressive 
cavity pump (see progressive cavity in 0029) and including a controller (45) configured to power the electric motor (50) with the motor drive (45); driving the progressive cavity pump (see progressive cavity in 0029) with the electric motor (50).  
 	Fielder does not disclose the controller configured to perform a method comprising: monitoring a speed difference between an electrical speed and an observed speed of a rotor of the electric motor; and performing a protective action as a function of the speed difference. 
   	Reddy discloses monitoring a speed difference between an electrical speed and an observed speed of a rotor of the electric motor (see e.g. 92 in Fig 4); and performing a protective action as a function of the speed difference (see e.g. 96 in Fig 4).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the speed analysis method of Reddy in the system of Fielder to gain the benefit of detecting failure of speed measurement as taught by Reddy in e.g. the abstract.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fielder US 20100288493 in view of Reddy US 20170052208 in further view of Wang US 20150002071. 
 	Regarding claims 4-5, applicant has not provided any details of the claimed closed loop 

 	In any event, as best understood Wang discloses:
 	4.  The method of claim 2, wherein the motor drive comprises closed loop 
observer logic configured to determine the observed speed (see 42 in 0025). 
  	5.  The method of claim 3, wherein the closed loop observer logic determines the observed speed responsive to disturbances in a feedback current corresponding to a current drawn by the electrical motor (see current flux in 0025). 
  	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the speed observer of Wang in the system of Fielder as modified by Reddy used as a simple substitution for the speed estimator of Reddy as applied to Fielder wherein such a simple substitution has been held obvious as in MPEP 2143 I (B).


Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fielder US 20100288493 in view of Reddy US 20170052208 in further view of Lagier US 20070046227. 
 	Regarding claims 13-14, Fielder as modified above does not disclose the limitations of claims 13-14.

 	13.  The method of claim 1, further comprising performing the protective action 
responsive to the observed speed exceeding a maximum speed limit for a third 
time period (see e.g. 0056 and 0058). 
  	14.  The method of claim 1, further comprising performing the protective action 
responsive to the observed speed being below a minimum speed limit for a fourth 
time period (see e.g. 0056-0057). 
   	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the electric motor overheat detection method of Lagier in the system of Fielder as modified by Reddy to gain the benefit “the user can be made aware of a risk of the motor overheating” as taught by Lagier in 0060.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fielder US 20100288493 in view of Reddy US 20170052208 in further view of Moorhead US 3878501. 
 	Regarding claim 17, Fielder as modified above discloses wherein performing the protective action comprises ceasing operation of the motor drive (see e.g. 96, 102. 104 in Fig 4 and 0048 of Reddy).
 	Fielder as modified above does not disclose resuming operation of the motor 
drive responsive to the lapse of a timeout period. 
 	Moorhead discloses resuming operation of the motor drive responsive to the lapse of a timeout period (see e.g. “A second function that a motor control system desirably performs is that of preventing restart for a period after deenergization to allow for instance a time for the motor driven compressor system to equalize pressure, or to allow time for an overheated motor to cool to a safe temperature.” in col 1 lines 27-36).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the a restart delay as taught by Moorhead in the system of Fielder as modified by Reddy to gain the benefit of “allow time for an overheated motor to cool to a safe temperature.” as taught by Moorhead in col 1 lines 27-36.
 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fielder US 20100288493 in view of Reddy US 20170052208 in further view of Lawrence US 20160141912. 
 	Fielder as modified above does not disclose the limitations of claim 20.
 	Lawrence discloses a solar array (100) electrically coupled to supply power to the motor drive (see e.g. 220).
 	 Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a solar cell as taught by Lawrence in the system of Fielder as modified by Reddy to gain the benefit utilizing sunlight for energy.

Allowable Subject Matter
Claims 6-12, and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thomas Fink/Examiner, Art Unit 3746